EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Huanyong Gao (Reg # 55,199) on 08/19/22.
The application has been amended as follows: 
Claims 1-20 (Canceled).














REASONS FOR ALLOWANCE
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Upon further consideration, based on an interview request filed by Applicant on 08/08/22, it was determined that Applicant’s amendments and arguments in the response filed 12/15/21 have overcome the rejections of the office action mailed 10/14/21. Consequently, the rejections of the office action mailed 06/29/22 are withdrawn. It should be noted that the allowance of claims 21-30, 32-34 was discussed with Applicant (on 08/19/22) and was accepted by Applicant who also authorized the examiner’s amendment set forth above.
The following is an examiner’s statement of reasons for allowance:  The examiner has found claims 21-30, 32-34 to be unobvious over the prior art of record and therefore to be allowable over the prior art of record. The method of Applicant’s claimed invention is different from the methods of prior art documents and the differences are not suggested in the prior art, nor are obvious over the prior art. In particular, the prior art does not teach or suggest nor render obvious Applicant’s method for preparing a malto-dextrin composition, the method comprising: dispersing raw starch in water to obtain a starch-water slurry; preheating the starch-water slurry with a jet-cooker for a first duration at a first temperature above 100°C having a temperature variation no more than 0.8°C; hydrolyzing the slurry by treating the slurry with an @-amylase for a second duration at a second temperature; and filtering the hydrolyzed slurry to remove insoluble residual proteins and fibers and obtain an un-fractionated malto-dextrin composition comprising a dextrose equivalent (DE) in the range of 3 to 10, and an intrinsic viscosity lower than 26.3185*DE(-0.7593) 102[ƞo]/dl g-1. For example, prior art references, either individually or in combination, discloses or reasonably suggests the limitation of preheating with a jet-cooker at a first temperature above 100°C having a temperature variation no more than 0.8°C” to obtain “a dextrose equivalent (DE) in the range of 3 to 10, and an intrinsic viscosity lower than 26.3185*DE(-0.7593) 102[ƞo]/dl g-1. Also, it should be noted that since viscosity and DE value generally have an inverse relationship (i.e.; the lower the dextrose equivalent (DE) or the amount of reducing sugars the higher the intrinsic viscosity), one of ordinary skill in art would not have expected that the claimed DE value range of 3-10 would have an intrinsic viscosity lower than 26.3185*DE(-0.7593) 102[ƞo]/dl g-1, especially based on the teachings of the prior art.  
In addition, Applicant has discovered that malto-dextrin molecules with significantly lower viscosities than expected can consistently be produced by combining the strategies of (a) careful optimization of operating the jet-cooker to minimum hammering, (b) choosing the proper combination of α-amylase and cooking temperatures, and (c) purification with ultrafiltration, 
Furthermore, there is no suggestion or motivation in the prior art references, to modify the references or combine the teachings of the references to arrive at Applicant’s claimed method. Moreover, the method of the instant invention is not taught or suggested in the prior art and is unobvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JONATHAN S LAU/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        
/MICHAEL C HENRY/Examiner, Art Unit 1623